This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. We especially identify statements concerning our transactions involving Eastern Insurance Holdings, Inc. and proposed Lloyd's Syndicate 1729 as Forward Looking Statements and direct your attention to our news releases issued on September 24, 2013, our Current Report on Form 8K, issued on September 24, 2013 and our 10K, filed on February 19, 2013 for a discussion ofrisk factors pertaining to these transactions and subsequent integration into ProAssurance. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks and discussions. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Report on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS NON-GAAP MEASURES Eastern Insurance Transaction Details All cash transaction Aggregate value: $205 million 1.38x Book Value per Share at June 30, 2013 Projected closing by January 1, 2014 No financing contingency Modestly accretive to ProAssurance in 2014 2 Eastern Insurance Transaction Rationale Continues building the platform to serve the needs of larger integrated health systems healthcare delivery organizations Workers’ compensation represents one of the single largest liability expenditures for healthcare entities Eastern’s business is 20% healthcare and growing Provides diversification for ProAssurance with a consistently profitable workers’ compensation book 3 Eastern Insurance Transaction Operations Management will remain in place to provide operational expertise and ensure continuity Eastern will have access to greater capital to support growth Cross-selling opportunities exist Insureds Agents 4 Eastern Insurance Transaction ProForma ProForma Written Premium (GAAP at 12/31/12 in millions) Product line Direct Assumed Ceded Net Medical Professional Liability $ - $7 Lawyers Professional Liability $- $3 Products Liability $ - Workers' Compensation $3 Other $2 $ - $ - $2 $3 $ 38 5 ProForma Balance Sheet (GAAP at 12/31/12 in millions) Total Assets $ Liabilities $ Shareholder’s Equity $ Lloyd’s Syndicate Transaction Details ProAssurance is providing 51% of underwriting capital Remaining capital contributed by other corporates and private names ProAssurance Capital Commitment Up to $60 mln in 2014 Six-Year Commitment of up to $200 mln Normal regulatory and compliance processes expected to be complete in time for inception on January 1, 2014 6 Lloyd’s Syndicate Transaction Rationale Provides access to international medical professional liability opportunities Increases flexibility for ProAssurance when working with complex risks Primary and excess business can be written 7 Lloyd’s Syndicate Transaction Operations Led by Duncan Dale Thirty-years experience in the London market Preeminent MPL underwriter Start-up assisted by Asta Managing Agency Ltd. ProAssurance executives will assist in operations’ start-up 8 Strategies for Future Success Our successful experience and deep expertise uniquely qualify ProAssurance to insure the widest range of healthcare risks Building a Bridge to the Future We are uniquely positioned to succeed by serving both the emerging, complex healthcare market and the legacy business that will remain Smaller competitors with less experience and capacity have decisions to make about their future in this new healthcare environment 11 Legacy business is largely single-state, solo and small groups.
